JUSTICE STOUDER, dissenting: I disagree with the majority because I believe the certificate holder should have been refunded the full amount of his payment after the removal of the house from Lot 12 because to do otherwise would ultimately punish rather than protect the certificate holder. First, I disagree that the removal of the house does not constitute a substantial destruction of the improvements to Lot 12 and, even if it does not, section 260 of the Revenue Act of 1939 (Ill. Rev. Stat. 1981, ch. 120, par. 741), which lists instances in which a “sale in error” shall be declared, is not an exclusive provision for refunds of tax sale proceeds. I believe the failure to refund the amount paid by the certificate holder in this case contravenes the strong public policy in favor of protecting the rights of certificate holders. My reasons for believing that the removal of the house to a nearby lot “substantially destroyed” the improvements on Lot 12 are largely practical. Contrary to the assertion of the majority, the “lien” in favor of the certificate holder does not arise from section 216 of the Revenue Act of 1939 (Ill. Rev. Stat. 1981, ch. 120, par. 697), but is one of judicial determination. (See City of Chicago v. City Realty Exchange, Inc. (1970), 127 Ill. App. 2d 185, 262 N.E.2d 230.) Not only is this so-called lien nonstatutory, but in the context in which it was discussed in City of Chicago, it merely provided a means of establishing the priority of the obligation when considered in light of a later demolition lien. In no case has this “lien” been used as the majority suggests it must in this case, nor is there any suggestion that the “lien” follows a building or other improvement removed from a real estate parcel which has been sold for delinquent taxes. Relying upon this so-called “lien” on a house now located on another lot destroys any incentive for the title holder to redeem the real estate, which will ultimately discourage bidders from participating in tax sales whose objective most frequently is to earn interest and await redemption. Furthermore, the certificate holder is forced to postpone indefinitely the time when he/she will realize the full benefit after issuance of the tax deed, at which time he may attempt to replevy the house or recover a portion of the proceeds from the sale of the house, whatever the portion may be. This obviously creates a myriad of problems for the certificate holder and does nothing to further the public policy discussed by the Illinois Supreme Court in Thornton Ltd. v. Rosewell (1978), 72 Ill. 2d 399, 406-07, 381 N.E.2d 249, 253, which protects the rights of tax purchasers in the interest of the effective collection of revenue. Therefore, I would have held that the removal of the house to a nearby lot “substantially destroyed” the improvements on Lot 12. But even if the removal of the house does not specifically meet a criterion listed in section 216 for a declaration of a “sale in error” as the Illinois Supreme Court stated in Thornton, the instances listed in section 216 are not exclusive, and other situations not listed in the section may warrant the refund of the tax sale proceeds. In Thornton, the bidder had paid less than the amount of tax owed due to a clerical error. The supreme court held that the bidder was entitled to a refund despite the fact that section 216 does not pertain to this situation. I believe that, like Thornton, this is a situation where the successful bidder should receive a full refund, and to do otherwise would contravene public policy. I, therefore, would have affirmed the decision of the trial court ordering a refund.